Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 1 of 47 PageID #: 3967




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


  REALTIME DATA, LLC, d/b/a IXO,                C.A. No. 17-800-CFC

       Plaintiff,                              Consolidated Actions

  v.

  ARRAY NETWORKS INC.,

       Defendant.




            DEFENDANTS’ CONSOLIDATED OPENING BRIEF
              IN SUPPORT OF MOTION TO DISMISS FOR
             FAILURE TO STATE A CLAIM (35 U.S.C. § 101)
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 2 of 47 PageID #: 3968




                                       TABLE OF CONTENTS

                                                                                                                    Page
TABLE OF AUTHORITIES ............................................................................... iii
I.      INTRODUCTION ....................................................................................... 1
II.     STATEMENT OF FACTS .......................................................................... 2
        A.       The Asserted Patents ......................................................................... 2
        B.       The Court’s Orders Finding the Asserted Patents Directed to
                 Abstract Ideas Ineligible under Section 101. .................................... 3
III.    ARGUMENT ............................................................................................... 4
        A.  No Claim Construction Disputes Preclude Dismissal....................... 4
        B.       Rulings of Other District Judges Don’t “Show” Inventiveness. ....... 5
        C.       General Statements in Unrelated Compression Patents Are
                 Irrelevant to Whether Plaintiff’s Patents Claim Abstract Ideas. ....... 7
        D.       Plaintiff’s “Pen and Pencil” Argument, Already Considered and
                 Rejected by the Court, Remains Irrelevant. ...................................... 8
        E.       Adding Quotations from the Patents Adds Nothing to the
                 Record Before the Court. .................................................................. 8
        F.       Plaintiff’s New Patent-Specific Allegations Don’t Alter the
                 Court’s Prior Analysis in Dismissing the Complaints. ..................... 9
                 1.       Plaintiff’s New Allegations Don’t Change the Court’s
                          Prior Eligibility Analysis of the ’825, ’728 and ’203
                          Patents. .................................................................................... 9
                          a)       The ’825 Patent ........................................................... 10
                                   (1)       The ’825 Patent Still Fails Alice Step One ...... 11
                                   (2)       The ’825 Patent Still Fails Alice Step Two...... 13
                          b)       The ’728 Patent ........................................................... 14
                                   (1) The ’728 Patent Still Fails Alice Step One ...... 15
                                   (2)       The ’728 Patent Still Fails Alice Step Two...... 16
                          c)       The ’203 Patent ........................................................... 17
                                   (1)       The ’203 Patent Still Fails Alice Step One. ..... 18
                                   (2)       The ’203 Patent Still Fails Alice Step Two...... 19

                                                            i
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 3 of 47 PageID #: 3969




              2.       Plaintiff’s New Allegations Don’t Change the Court’s
                       Prior Eligibility Analysis of the ’908, ’530 and ’458
                       Patents. .................................................................................. 22
                       a)       The ’908 Patent ........................................................... 22
                                (1)       The ’908 Patent Still Fails Alice at Step One.
                                          .......................................................................... 22
                                (2)       The ’908 Patent Still Fails Alice at Step Two.
                                          .......................................................................... 23
                       b)       The ’530 Patent ........................................................... 24
                       c)       The ’458 Patent ........................................................... 27
                                (1)       The ’458 Patent Still Fails Alice at Step One.
                                          .......................................................................... 28
                                (2)       The ’458 Patent Still Fails Alice at Step Two.
                                          .......................................................................... 29
              3.
              Plaintiff’s New Allegations Don’t Change the Court’s
              Prior Eligibility Analysis of the ’751 Patent......................... 32
IV.   CONCLUSION.......................................................................................... 34




                                                        ii
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 4 of 47 PageID #: 3970




                                    TABLE OF AUTHORITIES

                                                                                                          Page(s)

CASES
Aatrix Software, Inc. v. Green Shades Software, Inc.,
   882 F.3d at 1121 (Fed. Cir. 2018) ......................................................................27
Adaptive Streaming Inc. v. Netflix, Inc.,
  836 F. App'x 900 (Fed. Cir. 2020) ......................................................................21
Affinity Labs of Tex., LLC v. Amazon.com Inc.,
   838 F.3d 1266 (Fed. Cir. 2016) ....................................................................16, 17

Boom! Payments, Inc. v. Stripe, Inc.,
  839 F. App’x 528 (Fed. Cir. 2021) .....................................................................20
BSG Tech LLC v. Buyseasons, Inc.,
  899 F.3d 1281 (Fed. Cir. 2018) ..........................................................................30
Camreta v. Greene,
  563 U.S. 692 (2011) ..............................................................................................6
Cellspin Soft, Inc. v. Fitbit, Inc.,
   927 F.3d 1306 (Fed. Cir. 2019) ..........................................................................27

ChargePoint, Inc. v. SemaConnect, Inc.,
  920 F.3d 759 (Fed. Cir. 2019) ............................................................................31

CLS Bank Int’l v. Alice Corp. Pty,
  717 F.3d 1269 (Fed. Cir. 2013) ...................................................................passim

Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l
  Ass’n,
  776 F.3d 1343 (Fed. Cir. 2014) ................................................................5, 18, 29
CustomediaTechs., LLC v. Dish Network Corp.,
  951 F.3d 1359 (Fed. Cir. 2020) ..............................................................11, 26, 28

CyberFone Sys., LLC v. CNN Interactive Group, Inc.,
  558 F. App’x 988 (Fed. Cir. 2014) ...................................................................4, 5


                                                         iii
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 5 of 47 PageID #: 3971




DDR Holdings, LLC v. Hotels.com, L.P.,
  773 F.3d 1245 (Fed. Cir. 2014) ..........................................................................18
Diamond v. Diehr,
   450 U.S. 175 (1981) ............................................................................................14

Elec. Power Group, LLC v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016) ........................................................16, 18, 29, 30

FairWarning IP, LLC v. Iatric Sys.,
   839 F.3d 1089 (Fed. Cir. 2016) ......................................................................8, 24

McRO, Inc. v. Bandai Namco Games Am. Inc.,
  837 F.3d 1299 (Fed. Cir. 2016) ..........................................................................16

McRO, Inc. v. Naughty Dog, Inc.,
  49 F. Supp. 3d 669 (C.D. Cal. 2014) .................................................................... 7
MySpace, Inc. v. Graphon Corp.,
  672 F.3d 1250 (Fed. Cir. 2012) ..........................................................................12
RecogniCorp, LLC v. Nintendo Co.,
   855 F.3d 1322 (Fed. Cir. 2017) ..............................................................15, 19, 31
In re Rudy,
    956 F.3d 1379 (Fed. Cir. 2020) ..........................................................................27
SAP America v. Investpic, LLC,
  898 F.3d 1161 (Fed. Cir. 2018) ..........................................................................10

Simio, LLC v. FlexSim Software Prod., Inc.,
   983 F.3d 1353 (Fed. Cir. 2020) ......................................................................5, 20
SmileDirectClub, LLC v. Candid Care Co.,
  505 F. Supp. 3d 340 (D. Del. 2020)...............................................................5, 14,

Synopsys, Inc. v. Mentor Graphics Corp.,
   839 F.3d 1138 (Fed. Cir. 2016) ......................................................................9, 26

Threadgill v. Armstrong World Indus., Inc.,
   928 F.2d 1366 (3d Cir.1991) ................................................................................ 6



                                                         iv
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 6 of 47 PageID #: 3972




In re TLI Comms. LLC,
    823 F.3d 607 (Fed. Cir. 2016) ............................................................................13
WhitServe LLC v. Donuts Inc.,
  390 F. Supp. 3d 571 (D. Del. 2019)....................................................................27

WhitServe LLC v. Dropbox, Inc,
  No. 18-665-CFC, 2019 WL 3342949 (D. Del. July 25, 2019) ...........................27

STATUTES
35 U.S.C. § 101 .................................................................................................passim

RULES
Fed. R. Civ. P. 12(b)(6)............................................................................................20




                                                          v
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 7 of 47 PageID #: 3973




I.    INTRODUCTION
      This Court has twice considered whether the seven patents asserted against

Defendants claim eligible subject matter under 35 U.S.C. § 101, and twice concluded

that they don’t.

      After issuing an extensive written decision, the Court allowed Plaintiff to

amend its complaints. Those amended complaints add volume, but no meaningful

substance. Instead, Plaintiff simply recasts legal arguments as factual allegations.

      The amended complaints improperly invoke nonbinding decisions of other

district judges that add nothing to the Court’s previous Section 101 analysis. The

complaints allege that statements in unrelated data compression patents “confirm”

that the inventions claimed in these patents weren’t “well-understood, routine, or

conventional,” or abstract ideas, but those statements simply show that others sought

to improve data compression methods—not that the asserted patents made patent-

eligible improvements. Other newly added “allegations” merely repeat, often

verbatim, what is disclosed and claimed in the patents themselves, including the

references cited therein, or other arguments previously considered and twice rejected

by the Court.

      In sum, the amendments add little more than verbiage. Plaintiff’s new

allegations—many irrelevant, others inaccurate or even illogical, and almost all
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 8 of 47 PageID #: 3974




repetitive of past legal arguments—don’t warrant a reversal of the Court’s prior

conclusion that the asserted patents are ineligible for patent protection.

II.   STATEMENT OF FACTS

      A.        The Asserted Patents
      Plaintiff Realtime Data, LLC asserts three or more of seven patents against

each Defendant.

      Three patents (U.S. Patents Nos. 8,717,203; 8,933,825; and 9,054,728), which

share a common specification, are titled “Data Compression Systems and Methods,”

and describe certain methods and systems for compressing data that look beyond

data descriptors (e.g., .doc or .txt) to the attributes of the data itself. See ’728 patent

at 3:59-5:11.

      Three patents (U.S. Patent Nos. 7,415,530; 9,116,908; and 10,019,458), which

share a common specification, are titled “System and Methods for Accelerated Data

Storage and Retrieval.” The patents relate to “improving data storage and retrieval

bandwidth utilizing lossless data compression and decompression.” ’908 patent at 1:

17-18. These patents purport to overcome limitations in prior art systems by

selecting encoding techniques “based upon their ability to effectively encode

different types of input data.” Id. at 12:5-7.

       U.S. Patent No. 9,667,751, titled “Data Feed Acceleration,” purports to

improve on prior art data compression systems and methods through a “data


                                            2
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 9 of 47 PageID #: 3975




compression ratio [that] is substantial and repeatable on each data packet” that has

“no packet-to-packet data dependency.” ’751 patent at 7:55-66.

         B.    The Court’s Orders Finding the Asserted Patents Directed to
               Abstract Ideas Ineligible under Section 101.
         The procedural history is set forth in the May 4, 2021 order (D.I. 41 at 7-8) 1,

which found all patents “directed to the concept of manipulating information using

compression. Because data compression is, without more, simply a form of data

analysis, the claims are directed to abstract ideas.” Id. at 41.

         The Court further found that the patent claims don’t contain “additional

features” to establish inventiveness, but “simply apply an abstract idea on generic

computers with generic techniques.” Id. The Court noted that the “asserted patents

allow the use of any compression method” and don’t “teach how to achieve the

claimed efficiency benefits, beyond directing the skilled artisan to apply well-known

techniques.” Id. at 42. In short, to “the extent that the patents teach anything, it is

simply the benefits of data compression.” Id. at 41.

         The Court permitted Plaintiff to amend its complaints, id. at 53, but the

amendments don’t change the fact that the patents claim abstract ideas, and that there

are no inventive additions to support patent eligibility. Indeed, Plaintiff has already

presented many of the same amendments in its First Amended Complaint (“FAC”)



1
    All D.I. citations refer to the lead case, No. 17-800-CFC, unless otherwise noted.
                                            3
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 10 of 47 PageID #: 3976




against Kaminario. Realtime Data, LLC v. Kaminario (“Kaminario”), No. 19-350-

CFC, D.I. 18 (Aug. 16, 2019). Thus, the Court has already considered many of the

amendments now presented by Plaintiff.

III.   ARGUMENT
       The legal standards for determining if patents claim eligible subject matter are

well known to this Court. D.I. 41 at 8-11. Because the Court has twice considered

Plaintiff’s allegations, Defendants focus here on Plaintiff’s newly added material.

       A.    No Claim Construction Disputes Preclude Dismissal.
       In its FAC against Kaminario, Plaintiff alleged constructions for five terms,

and argued that these alleged constructions demonstrated a dispute that precluded

dismissal. Kaminario, D.I. 18 ¶ 9-10; D.I. 33 at 29. The Court has thus already

considered, and rejected, Plaintiff’s argument that claim construction is necessary.

Here, Plaintiff merely re-alleges the same five constructions in its amended

complaints against Defendants. The Court should thus reach the same result here.

Moreover, while listing a half-dozen terms that allegedly require “fact-based claim

construction,”2 Plaintiff fails to explain “how the [Section 101] analysis would

change” under its proposed constructions. CyberFone Sys., LLC v. CNN Interactive

Group, Inc., 558 F. App’x 988, 991 n.1 (Fed. Cir. 2014). Because Plaintiff’s



2
  D.I. 61 ¶ 9 (proposing constructions of “analyze”; “compressing/
compressed/compression”; “data stream”; “data block”; and “descriptor”).

                                           4
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 11 of 47 PageID #: 3977




proposed constructions of terms such as “analyze” and “data block” don’t change

the Section 101 analysis, formal claim construction is unnecessary to dismiss

Plaintiff’s claims again. See id. at 991-93 & n.1 (affirming ineligibility under Section

101 even though district court didn’t construe claims). 3

        Indeed, even if the terms were construed as Plaintiff proposes, “none of

[Plaintiff’s] claims amount to ‘significantly more’ than the abstract idea of

[compressing data] using generic scanning and processing technology.” Content

Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,

1349 (Fed. Cir. 2014). Because they don’t impact the outcome, the Court may adopt

Plaintiff’s proposed constructions, without “full, formal claim construction,” at this

stage.4 SmileDirectClub, LLC v. Candid Care Co., 505 F. Supp. 3d 340, 348 (D. Del.

2020).

        B.     Rulings of Other District Judges Don’t “Show” Inventiveness.
        Plaintiff’s amended complaints aver that other judges have concluded that the

asserted patents claim patent-eligible subject matter under Section 101. 5 But again,


3
  See also Simio, LLC v. FlexSim Software Prod., Inc., 983 F.3d 1353,1366 (Fed.
Cir. 2020) (Claim construction not required where plaintiff “has not explained how
it might benefit from any particular term’s construction under an Alice § 101
analysis.”).
4
  If Plaintiff could plead claim construction to avoid a motion to dismiss and
subsequently modify its proposed constructions, it would exploit a procedural
loophole to avoid early resolution of ineligible patents.
5
    Notably, the Actian court denied the motion without prejudice.

                                           5
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 12 of 47 PageID #: 3978




these same allegations were made in Plaintiff’s FAC, and argued in prior briefing in

2019. Kaminario, D.I. 18 ¶¶ 13-14, D.I. 33 at 43. Plaintiff alleges that these prior

rulings “show that the patents are directed to patent eligible subject matter, and that

they are also inventive.” D.I. 61 ¶ 14. But this Court has already considered that

other judges have reached different conclusions on patent eligibility. D.I. 41 at 45 n.

4. As determined by the Court before, this fact in no way precludes this Court from

deciding, as it has done twice, that the patents are invalid under Section 101. Id.

      “A decision of a federal district court judge is not binding precedent in either

a different judicial district, the same judicial district, or even upon the same judge in

a different case.” Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (citation and

internal quotation marks omitted). “Even where the facts of a prior district court case

are, for all practical purposes, the same as those presented to a different district court

in the same district, the prior ‘resolution of those claims does not bar reconsideration

by this Court of similar contentions.’” Threadgill v. Armstrong World Indus., Inc.,

928 F.2d 1366, 1371 (3d Cir.1991). “Where a second judge believes that a different

result may obtain, independent analysis is appropriate.” Id.

      Moreover, this Court was already aware of the other decisions when deciding

that the asserted patents are ineligible. D.I. 41 at 45 n.4. Invoking these cases in the

amended complaints adds nothing that the Court hasn’t already considered.




                                            6
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 13 of 47 PageID #: 3979




      C.     General Statements in Unrelated Compression Patents Are
             Irrelevant to Whether Plaintiff’s Patents Claim Abstract Ideas.
      With respect to each asserted patent, Plaintiff alleges that 2012 and 2013

patents filed by Defendants Altera and Western Digital “admitted that there was still

a technical problem associated with computer capacity and a need for a more

efficient compression system.” E.g., D.I. 61 ¶¶ 85-86. These allegations are again

identical to those made in Plaintiff’s FAC against Kaminario and argued in

Plaintiff’s briefing. Kaminario, D.I. 18 ¶¶ 25-27. As before, these allegations should

not impact the Court’s conclusion that Plaintiff’s patents are invalid.

      Indeed, general statements in unrelated patents don’t illuminate whether the

specific claim “limitations recited in [Plaintiff’s] patent at issue here” were “well-

understood, routine or conventional” at the time of the continuation patents’

effective filing dates and whether the claims are directed to abstract ideas (D.I. 61

¶ 87). Cf. McRO, Inc. v. Naughty Dog, Inc., 49 F. Supp. 3d 669, 677 (C.D. Cal. 2014)

(“The validity of Defendants’ patents is not before the Court, and Plaintiff has cited

no authority for the proposition that Defendants’ obtaining them operates as an

estoppel in this case. There may be numerous factual differences between

Defendants’ patents and those at issue here.”).




                                          7
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 14 of 47 PageID #: 3980




      D.     Plaintiff’s “Pen and Pencil” Argument, Already Considered and
             Rejected by the Court, Remains Irrelevant.
      With respect to all asserted patents, Plaintiff’s amended complaints dispute

the Court’s conclusion that the claimed abstract ideas could be completed with “pen

and pencil.” E.g., D.I. 61 ¶¶ 18, 50, 85. But as the Court already held, “[n]othing

prevents [the claimed] analysis from being done on pen and paper.” D.I. 41 at 48,

see also id. at 22 (“The disclosed analysis could be implemented using pen and

paper.”). And while some courts have used a “pen and paper test” in considering

Section 101 challenges, “the inability for the human mind to perform each claim step

does not alone confer patentability.” FairWarning IP, LLC v. Iatric Sys., 839 F.3d

1089, 1098 (Fed. Cir. 2016).

      Moreover, Plaintiff’s “pen and pencil” allegations merely restate as pleading

an argument previously lost by plaintiff on Western Digital’s Motion. See Realtime

Data v. Tegile, No. 18-1267-CFC, D.I. 20 at 12-14. The Court need not reconsider

it merely because Plaintiff recast it as an allegation.

      E.     Adding Quotations from the Patents Adds Nothing to the Record
             Before the Court.
      The amended complaints add quotations from the asserted patents and

reference prior art cited therein. Because those patents were attached to the original

complaints, they add nothing that wasn’t before the Court twice previously. See, e.g.,

D.I. 41 at 20 (evaluating “simple flow chart” in specification of ’825 patent); accord,


                                           8
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 15 of 47 PageID #: 3981




e.g., Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016)

(finding claims ineligible despite “‘200 pages of code’ attached to the specifications”

that weren’t quoted in complaint).

      F.     Plaintiff’s New Patent-Specific Allegations Don’t Alter the Court’s
             Prior Analysis in Dismissing the Complaints.
      Plaintiff asserts infringement of patents from three separate families.

             1.     Plaintiff’s New Allegations Don’t Change the Court’s Prior
                    Eligibility Analysis of the ’825, ’728 and ’203 Patents.
      The ’825, ’728 and ’203 patents, titled “Data Compression Systems and

Methods,” describe a system for compressing data that looks beyond data descriptors

(e.g., .doc or .txt) to the attributes of the data itself. As the Court correctly held in

May, the claims of these patents are directed to patent ineligible subject matter. D.I.

41 at 37.

      The claims fail Alice step one because they merely recite the abstract idea of

transforming data—specifically, “compressing data based on the content of that

data.” Id. at 27. They fail step two for lacking an inventive step, reciting only routine

and conventional techniques that fail to add significantly more to the abstract idea

itself. Id. at 28 (holding the “claims do not add any additional features that make

them patent eligible”).

      Plaintiff’s attempt to create a factual dispute by injecting specification

excerpts fails because the patent admits “that the technologies and methods used in


                                           9
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 16 of 47 PageID #: 3982




the claimed analyses were well-known and routine” and because “the inventive

feature in a patent cannot be the abstract idea itself.” Id. at 13-14 (citing BSG Tech

LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (holding “a claimed

invention’s use of the ineligible concept to which it is directed cannot supply the

inventive concept”)).

                   a)     The ’825 Patent
      The Court previously found the ’825 patent “directed to the abstract idea of

compressing data based on the content of that data.” D.I. 41 at 23. The Court noted

that representative “Claim 18 consists entirely of general, abstract steps”:

“‘associating [an] encoder,’ ‘analyzing data,’ ‘identifying a [] parameter,’ and

‘compressing.’” Id. at 20.     “The other requirements of the claim are logical

conditions that limit the claim’s scope and do not change the focus of the claims

from the abstract manipulation of information.” Id. Nothing in the patent, the Court

pointed out, “goes beyond conducting data analysis and performing mathematical

operations.” Id. at 22. In that respect, noted the Court (id. at 21), the ’825 patent

claims “are not materially different” from patents claiming ineligible subject matter

in SAP America v. Investpic, LLC, 898 F.3d 1161 (Fed. Cir. 2018).

      After finding the ’825 patent directed to an abstract idea, the Court found no

“inventive concept” sufficient to transform it into patent eligible subject matter.

Whether considered individually or as an ordered combination, the claims simply


                                         10
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 17 of 47 PageID #: 3983




recite an abstract idea and then instruct to “apply that idea.” D.I. 41 at 23. Although

Plaintiff argued that the patent improves computer functionality, the written

description states that the claimed methods could be implemented with “a general

purpose computer or any machine or device” with a microprocessor, using “many

conventional content dependent techniques” for compression, including those

“currently well known.” Id. at 24. The claims don’t “even require physical

components,” and provide no “technical improvement to computer technology.” Id.

at 25.

                            (1)   The ’825 Patent Still Fails Alice Step One
         Plaintiff’s amended complaints allege that the ’825 claims aren’t abstract

because they “are limited to particularized technological solutions that improve

computer capabilities—e.g., digital data compression systems to increase the

capacity of a computer system to store or transfer data more efficiently.” D.I. 61

¶ 75.

         To support its conclusory assertion, Plaintiff emphasizes that the ’825 patent

claims concern “digital data,” which allegedly “reflect an improvement to

computing technology and computers.” Id. But many patents that allegedly improve

computing technology with respect to digital data—e.g., through improved storage,

processing, analysis, or output—have been found ineligible. See CustomediaTechs.,

LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (“generic speed


                                           11
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 18 of 47 PageID #: 3984




and efficiency improvements inherent in applying the use of a computer to any task”

not directed to patent-eligible improvement); MySpace, Inc. v. Graphon Corp., 672

F.3d 1250, 1267 (Fed. Cir. 2012) (collecting cases).

         Many software and business method patents simply describe a basic,
         well-known concept that has been implemented or applied using
         conventional computer technology. These “inventions” rely on
         functions—such as storing data, and organizing, outputting, and
         displaying information—that any general purpose computer
         routinely performs. While running a particular process on a
         computer undeniably improves efficiency and accuracy, cloaking an
         otherwise abstract idea in the guise of a computer-implemented
         claim is insufficient to bring it within section 101.

MySpace, Inc., 672 F. 3d at 1267.

      Next, quoting from the ’825 patent specification, plaintiff recites problems in

prior art compression methods and systems using file descriptors. D.I. 61 ¶ 78. The

“new” allegations also reiterate that the claimed compression systems don’t analyze

data based on a descriptor, but rather on content. Id. ¶ 79. These allegations merely

paraphrase the ’825 patent, which the Court has already addressed at length.

      According to its new allegations, the ’825 patent claims aren’t directed solely

to data compression based on data content, “but also to selecting an encoder to

encode data based on … the content of the data.” D.I. 61 ¶ 75. However, using “well

known” technology, such as encoders,6 to carry out an abstract idea doesn’t make it



6
 The ’825 patent identifies “lossless encoding techniques currently well known
within the art.” ’825 patent at 7:8-9.

                                         12
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 19 of 47 PageID #: 3985




any less abstract. See In re TLI Comms. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016)

(claims “directed to the use of conventional or generic technology in a nascent but

well-known environment” didn’t survive step one).

                          (2)   The ’825 Patent Still Fails Alice Step Two
      Plaintiff alleges that the ’825 patent claims recite an “unconventional

combination of elements.” D.I. 61 ¶ 80.7 The claims require (1) determining the

attribute of data by its content; (2) if an attribute is identified, using an encoder

associated with the attribute to compress the data; and (3) if an attribute isn’t

identified, using an encoder associated with a non-identifiable attribute. Applying

known compression technology after first determining data type is anything but

unconventional.

      Plaintiff alleges that the claims are “inventive over prior art and not well-

understood, routine, and conventional” because they were allowed over “hundreds

of references.” D.I. 61 ¶ 81. Plaintiff improperly conflates patent eligibility with

novelty. See CLS Bank Int’l v. Alice Corp. Pty, 717 F.3d 1269, 1302-03 (Fed. Cir.

2013) (“The eligibility inquiry is not an inquiry into obviousness, novelty, [or]

enablement … [it] determines whether a claim is limited meaningfully to permissible

subject matter, as distinct from the validity requirements of the other sections.”);


7
   Plaintiff alleges that claim 1 isn’t representative. D.I. 61 ¶ 82. But additional
limitations—e.g., claim 2’s added step of buffering data after receipt—do not make
it less abstract or conventional.

                                         13
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 20 of 47 PageID #: 3986




Diamond v. Diehr, 450 U.S. 175, 190 (1981) (“[W]hether a particular invention is

novel is ‘wholly apart from whether the invention falls into a category of statutory

subject matter.’”) (citation omitted).

                    b)    The ’728 Patent
      The ’728 patent shares the same specification as the ’825 patent, and as the

Court previously recognized, is directed to the “same idea”: “compressing data based

on the content of that data.” D.I. 41 at 27. “Both patents are directed to abstract

information processing.” Id. With respect to step two, the claims “teach nothing

beyond” applying an abstract idea on “generic computer technology” such as

processors and compression encoders. Id. at 28.

      The ’728 has three independent claims. Claims 1 and 24 claim a system for

compressing data comprising generic processors and encoders capable of analyzing

data blocks and performing content-dependent data compression. Claim 25 claims a

computer-implemented method of content-dependent data compression. “When the

only difference between claims is the form in which they are drafted, it is appropriate

to treat them [] ‘as equivalent for purposes of patent eligibility under § 101.’”

SmileDirectClub, 505 F. Supp. 3d at 348 (quoting Bancorp Servs., LLC v. Sun Life

Assur. Co. of Canada (US), 687 F.3d 1266, 1277 (Fed. Cir. 2012)). Because the

dependent claims merely add steps or conditions to the workflow in the independent




                                          14
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 21 of 47 PageID #: 3987




claims without adding any technological improvements, they don’t affect the

patentability analysis. Id.

                              (1)   The ’728 Patent Still Fails Alice Step One
      The ’728 patent claims are directed to systems and methods of compressing

data based on the type of data. While the claims pay lip service to performing this

compression based on the type of data rather than the file descriptor, the patent

nowhere instructs how to compress different types of data, or even how to examine

data blocks. The patent doesn’t claim any specific technological improvements, such

as novel technologies for compressing specific types of files or specific inventive

software or hardware configurations for performing the claimed methods; rather, it

merely claims the abstract idea of choosing an undisclosed compression method

based on data type.

      The independent claims are directed to systems and methods for compressing

data. “A process that start[s] with data, add[s] an algorithm, and end[s] with a new

form of data [is] directed to an abstract idea.” RecogniCorp, LLC v. Nintendo Co.,

855 F.3d 1322, 1327 (Fed. Cir. 2017). The dependent claims merely add steps of

abstract data analysis or limit claims to particular operations. These are

inconsequential variations of the same abstract idea.




                                            15
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 22 of 47 PageID #: 3988




                           (2)    The ’728 Patent Still Fails Alice Step Two
      The Federal Circuit has instructed district courts to consider whether the

claims “focus on a specific means or method that improves the relevant technology

or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am.

Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

      The ’728 patent discloses black boxes—“modules,” “encoders,” and

“memory”—that conduct the claimed content-based compression in an undisclosed

manner. Any known encoding technique can be used, so long as it achieves data

compression. “[T]he claims do no more than describe a desired function or outcome,

without providing any limiting detail that confines the claim to a particular solution

to an identified problem.” Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d

1266, 1269 (Fed. Cir. 2016). The ’728 patent doesn’t teach or claim what specific

compression methodologies to use for specific data blocks; rather, it asserts that

“many conventional content dependent techniques” exist. ’728 patent at 3:1-2. The

claims, “defining a desirable information-based result and not limited to inventive

means of achieving the result, fail under § 101.” Elec. Power Group, LLC v. Alstom

S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016).

      Plaintiff alleges that the dependent claims contain limitations not found in the

independent claims. But performing the compression in real-time, a data token and


                                           16
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 23 of 47 PageID #: 3989




compressed data block, lossy or lossless compression, and storing a compressed data

block, are meaningless distinctions. None change the abstract workflow of the

independent claims, add any technical improvements, or add inventive features. All

rely on generic processors and compression encoders. Ultimately, they do no more

than “describe a desired function or outcome, without providing any limiting detail

that confines the claim to a particular solution to an identified problem.” Affinity

Labs, 838 F.3d at 1269.

                   c)     The ’203 Patent
      The ’203 patent is the decompression counterpart to the ’728 patent, and

similarly is directed “to reduc[ing] the data decoding time” using unspecified,

generic techniques to decode data based on the data’s content. ’203 patent at 14:42-

15:52. Representative Claim 14 recites a system comprising a data decompression

processor to analyze data tokens that indicate how a data block was compressed, a

decompression decoder that decompresses the data block based on that analysis, and

an output interface. Id. at claim 14. Thus, Claim 14 requires that data be analyzed to

identify the decompression technique to use, then decompress and output the data.

      It is therefore directed to the abstract idea of technique-specific data

compression and lacks an inventive concept. The specification explicitly provides

that the decompression merely utilizes generic, routine and conventional techniques,

like “lossless encoding techniques currently well known within the art.” Id. at 14:66-


                                         17
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 24 of 47 PageID #: 3990




15:3. It uses “methods known by those skilled in the art to extract the data

compression type descriptor associated with the data block.” Id. at 14:52-57. And

the purported invention may be implemented on “a general purpose computer or any

machine or device having any suitable and preferred microprocessor architecture.”

Id. at 6:29-31.

                          (1)    The ’203 Patent Still Fails Alice Step One.
      The ’203 patent claims are directed to the abstract idea of data manipulation

via analysis, compression, decompression, and storage. See Elec. Power, 830 F.3d

at 1353-54 (collecting, processing, or analyzing information, without more, is

directed to an abstract idea); Content Extraction, 776 F.3d at 1347 (collecting,

recognizing, and storing information is directed to an abstract idea).

      The claims don’t recite a technical solution to a technical problem, but merely

recite generic processes and machinery in a result-oriented way. Unlike DDR

Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), the ’203

patent doesn’t claim how data is analyzed, stored, compressed, or transmitted. The

encoders are described essentially as generic components that can be implemented

with any combination of “hardware, software, [and] firmware” and employ

“encoding techniques well known in the art.” ’203 patent at 6:24-7:16; see id. at

14:66-15:10 (similarly describing decoders). Ultimately, nothing in the claims




                                         18
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 25 of 47 PageID #: 3991




provides a specific solution that “improve[s] the functioning of the computer itself.”

Alice, 573 U.S. at 225.

      Mere data manipulation is abstract. See RecogniCorp, 855 F.3d at 1327 (“A

process that started with data, added an algorithm, and ended with a new form of

data was directed to an abstract idea” (citation omitted)). As in RecogniCorp, the

claims of the ’203 patent recite nothing more than a system for manipulating data

from a decompressed state—i.e., selecting a decompression technique based on the

method of compression, which is itself based on the data’s content.

                          (2)    The ’203 Patent Still Fails Alice Step Two.
      The claims also fail to provide an inventive concept; they merely recite

generic computer components used in routine, conventional ways. See ’203 patent

at 14:66-15:3 (“lossless encoding techniques currently well known within the art”),

14:52-57 (“methods known by those skilled in the art to extract the data compression

type descriptor associated with the data block”), 6:29-31 (“general purpose computer

or any machine or device having any suitable and preferred microprocessor

architecture”). Further, the claimed ordering of the elements isn’t an inventive

concept because “simply combining understood steps and generic hardware in a

logical, straightforward sequence in order to implement an abstract idea does not

provide an ‘inventive concept.’” D.I. 41 at 52 (citing BASCOM Global Internet

Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016)).


                                         19
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 26 of 47 PageID #: 3992




      Plaintiff’s attempt to manufacture factual disputes ignores the Court’s correct

holding that the ’203 patent expressly invokes known and conventional techniques,

and Plaintiff’s alleged inventive concept mimics the abstract idea itself. D.I. 41 at

13-14. The new allegations amount to nothing more than legal conclusions,

conclusory allegations, and contradictions to the ’203 patent itself. See id. at 14

(“none of the cited paragraphs identify an inventive feature that is distinct from one

of the claimed abstract ideas”); see also Simio, LLC, 983 F.3d at 1365 (“We

disregard conclusory statements … under Rule 12(b)(6) … [including a] statement

that a feature ‘improves the functioning and operations of the computer’”); Boom!

Payments, Inc. v. Stripe, Inc., 839 F. App’x 528, 533 (Fed. Cir. 2021) (conclusory

allegations that asserted claims weren’t “routine or conventional”).

      The amended complaints argue that the ’203 patent improves “computer

capabilities” such as “digital data compression systems to increase the capacity of a

computer system to store or transfer data more efficiently.” D.I. 65 ¶ 79. They recite

specification statements that the ’203 patent solved problems with traditional

compression techniques by providing combination data compression, both content

dependent and content independent. Id. ¶¶ 81-84. These allegations ignore the

Court’s holding that the ’203 patent doesn’t “provide a technical solution to a

technical problem because [it does] not teach how to engineer an improved system.

The asserted patents allow the use of any compression method.” D.I. 41 at 42 (citing


                                         20
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 27 of 47 PageID #: 3993




Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018)). And

the claims themselves are result-based, failing to explain how a skilled artisan would

address the purported technical problem. D.I. 41 at 46.

      Plaintiff again improperly conflates patent eligibility with novelty, alleging

that the PTO allowed the claims over prior art references. D.I. 65 ¶ 85. The file

history nowhere addresses subject matter eligibility, nor identifies an inventive

concept under Alice. And even if it did, the PTO’s novelty and obviousness analysis

are distinct from the patent ineligibility question. See Alice, 717 F.3d at 1302-03

(“The eligibility inquiry … determines whether a claim is limited meaningfully to

permissible subject matter, as distinct from the validity requirements of the other

sections.”); Adaptive Streaming Inc. v. Netflix, Inc., 836 F. App’x 900, 904 (Fed.

Cir. 2020) (“[W]hat may be novel and non-obvious may still be abstract.”).

      The dependent claims’ recitation that the encoder doesn’t perform

decompression, of a decompression sequence, requiring performance in real-time,

and permitting lossy techniques (D.I. 65 ¶ 88), are again meaningless distinctions.

None depart from the abstract idea, add any technical improvement, recite an

inventive step, or otherwise diverge from techniques explicitly described in the

specification as “currently well known within the art.” ’203 patent at 16:28-42; see

also D.I. 41 at 16 (“The dependent claims also do not add any limitation that affect

the § 101 analysis.”).


                                         21
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 28 of 47 PageID #: 3994




              2.    Plaintiff’s New Allegations Don’t Change the Court’s Prior
                    Eligibility Analysis of the ’908, ’530 and ’458 Patents.

                    a)     The ’908 Patent
      The Court previously found the ’908 patent “directed to the combination of

two abstract ideas.” D.I. 41 at 30. Plaintiff’s amended allegations don’t change that

conclusion.

                           (1)   The ’908 Patent Still Fails Alice at Step One.
      Plaintiff alleges that the ’908 patent claims aren’t abstract because they are

limited to “digital data compression systems and methods to improve the ability of

a computer system to compress and store data blocks on memory devices more

efficiently.” D.I. 61 ¶ 17. Because the ’908 patent claims involve digital data and

require storing compressed data blocks on a memory device, they are purportedly

“incapable of being performed by pen and pencil.” Id. at 18. But these new

arguments (couched as allegations) don’t impact the Court’s eligibility analysis.

That Plaintiff’s amended complaints note “problems that existed in the realm of

digital data compression” that the claimed invention sought to solve, Id. ¶ 20, is

irrelevant to whether the ’908 patent solved them, and particularly irrelevant to

whether it solved them in a non-abstract manner.

      The purportedly “novel approaches” taught in the specification simply

identify the patent’s goal: to “reduce the time to store and retrieve data” and increase




                                          22
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 29 of 47 PageID #: 3995




“data storage and retrieval bandwidth.” Id. ¶ 21 But parroting the patent’s objective

doesn’t address whether the claims are abstract.

      Quoting the specification at length, Plaintiff alleges that the “claims do not

merely recite a result.” Id. ¶¶ 22-24. But the Court has already reviewed the ’908

patent (including portions recited as “allegations”) in its entirety. Quoting the patent

verbatim doesn’t put new evidence before this Court and shouldn’t change its

conclusions.

                           (2)   The ’908 Patent Still Fails Alice at Step Two.
      Plaintiff alleges that the ’908 patent claims an unconventional data accelerator

configured to compress two data blocks with different compression techniques, and

memory device. The “data accelerator is [allegedly] unconventional” because “it

requires compression encoders using two different compression techniques and the

structural capability of compressing and storing digital data on a memory device”

faster than uncompressed data can be stored on the device. D.I. 61 ¶ 25. Plaintiff

again confuses “[t]he eligibility inquiry [which] determines whether a claim is

limited meaningfully to permissible subject matter” with the “distinct … validity

requirements of” sections 102 and 103. Alice, 717 F.3d at 1302-03. That Defendants

haven’t yet asserted prior art that discloses the “occurs faster than” limitation is

immaterial, as are PTAB proceedings addressing obviousness. D.I. 61 ¶ 27.




                                          23
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 30 of 47 PageID #: 3996




      Plaintiff again lists dependent claim limitations that purportedly “recite

unconventional elements taken alone, or as an ordered combination.” Id. ¶ 29. Even

if, for example, “claims 2-3, 22 require a data accelerator that has the structural

capability of storing a data descriptor on the memory device,” id., the patent doesn’t

claim the invention of a data accelerator, merely its use. And none of the additional

limitations—e.g., receiving data blocks over a communication channel, using

dictionary compression as a second technique, using “an industry standard disk

interface” as a coupler—is unconventional.

                    b)     The ’530 Patent
      The Court previously held that the ’530 patent, like the ’908 patent, “is

directed to the abstract idea of compressing data with multiple distinct compression

methods with the required result that storage is faster.” D.I. 41 at 31. The speed

limitation is a result-based condition that doesn’t transform this abstract idea into a

patent-eligible application. Id. at 30. Plaintiff’s additional allegations do nothing to

change the Court’s analysis at steps one or two of the Alice test.

      Plaintiff’s allegation that the claims “are limited to particularized

technological solutions that improve computer capabilities” (D.I. 69 ¶ 49),

contradicts the language of the claims, which broadly cover the abstract idea of using

multiple compression methods. The allegation that these methods are “incapable of

being performed by pen and pencil[,]” (id. ¶ 50), is irrelevant. See FairWarning, 839


                                          24
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 31 of 47 PageID #: 3997




F.3d at 1098. As the Court previously explained, storage of data on memory is a

routine, conventional step, and the speed is a results-based condition. D.I. 41 at 30-

31.

      Plaintiff’s claim construction allegations don’t change the analysis either.

Plaintiff doesn’t explain how its proposed constructions for “data accelerator,” “data

block,” and “compressing/compressed/compression,” and its arguments about

“digital data” render the purported invention unconventional or how they transform

the abstract idea into something unconventional. D.I. 69 ¶¶ 48, 51. Even with respect

to the “data accelerator” (id. ¶ 57), the allegedly unconventional property is that it

performs the abstract idea: data compression and faster storage. See D.I. 41 at 30.

      Nor do Plaintiff’s conclusory allegations about novelty and the technological

problems being solved save its claims. See D.I. 69 ¶¶ 52-56. Other than claim 24,

Plaintiff doesn’t tie its allegations about the specification to any claim limitations or

its own proposed constructions. In fact, these allegations admit that the patent is

directed to the abstract idea of using multiple different compression encoders. D.I.

69 ¶ 52. Claim 24’s bandwidth compatibility limitation fares no better absent

allegations that bandwidth compatibility between a processor and a data storage

device is novel or unconventional. The specification merely discusses routine steps

that can be used to accommodate these mismatches. ’530 patent at 5:51-63, 6:10-37.




                                           25
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 32 of 47 PageID #: 3998




      As with the other patents, Plaintiff’s assertions that the ’530 patent requires

an “unconventional combination of elements,” (D.I. 69 ¶ 57) and that the limitation

“occurs faster than” is unconventional (id. ¶ 58) are also conclusory, unsupported,

and contrary to law. See CustomediaTechs., 951 F.3d at 1365 (“generic speed and

efficiency improvements” not patent-eligible). Plaintiff provides no factual content

for why these are unconventional. Nor does it appear that the structural limitations

of a memory device, the software or hardware of the data accelerator, or data blocks,

alone or in combination, are in any way unconventional except that they apply the

claimed abstract idea. Faster data storage is a result-based limitation that cannot

render claims patentable. D.I. 41 at 30.

      Plaintiff’s allegations regarding examination and re-examination of the ’530

patent and PTAB challenges (D.I. 69 ¶¶ 58-60, 62-64) again confuse “[t]he

eligibility inquiry [which] determines whether a claim is limited meaningfully to

permissible subject matter” with the “distinct … validity requirements of” sections

102 and 103. Alice, 717 F.3d at 1302-03. Even “a claim for a new abstract idea is

still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151

(Fed. Cir. 2016). Further, the patent examination and reexamination were both

completed before the Supreme Court’s Alice decision, and thus the PTO could not

consider that test. Additionally, the USPTO’s 2019 Guidance is non-binding and




                                           26
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 33 of 47 PageID #: 3999




cannot contradict Supreme Court or Federal Circuit precedent relied upon by the

Court in its prior opinion. In re Rudy, 956 F.3d 1379, 1383 (Fed. Cir. 2020).

      Finally, Plaintiff’s assertion that claim 1 isn’t representative cannot save the

other claims. See D.I. 69 ¶ 61. Plaintiff makes the conclusory allegation that the

dependent claims “further confirm” the alleged eligibility by “recit[ing]

unconventional elements.” Id. ¶ 61. But the additional limitations in the dependent

claims don’t remedy this problem because there is nothing unconventional about

them. See WhitServe LLC v. Dropbox, Inc, No. 18-665-CFC, 2019 WL 3342949, at

*5 (D. Del. July 25, 2019) (citing cases).

      Unlike in Aatrix, the alleged “improvement in the computer technology

itself,” 882 F.3d at 1127, is irrelevant because the results-based limitation of

increased speed is insufficient for eligibility. See D.I. 69 ¶¶ 49-50; cf. WhitServe

LLC v. Donuts Inc., 390 F. Supp. 3d 571, 581 (D. Del. 2019) (“improving the speed

and efficiency” of abstract idea doesn’t confer patent-eligibility). And unlike in

Cellspin, where allegations in the complaint related specifically to the claimed

invention, 927 F.3d at 1317-18, here, the allegations aren’t tied to the claims.

                   c)     The ’458 Patent
      Like the ’908 patent, the ’458 patent “requires the compression of at least two

distinct data blocks and that the time for compression and storage be faster than the

time for storage without compression for the first data block.” D.I. 41 at 33. The


                                          27
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 34 of 47 PageID #: 4000




“difference between the two patents,” the Court noted, is that the ’458 patent

“requires two distinct lossless compression techniques.” Id.

      However, the “restriction to lossless compression algorithms” “does not make

the patent any less directed to an abstract idea,” because a lossless compression

algorithm is simply “a mathematical procedure and is thus not patent-eligible on its

own.” Id. at 34-35. Moreover, as “lossless compression algorithms were well-

understood at the time of patenting” (’908 patent at 1:54-59), limiting the claimed

abstract idea to “well-known algorithms does not add an inventive step.” Id. at 35.

The ’458 patent remains ineligible for largely the same reasons as the ’908 patent.

                          (1)    The ’458 Patent Still Fails Alice at Step One.
      The Court found claim 9 representative because each independent claim is

directed to the same ideas, “merely expressed in slightly different ways.” Id. at 34.

Each dependent claim is “directed to the same informational process, but merely

limit[s] the process to well-understood environments or add[s] additional abstract

steps.” Id. Plaintiff offers no persuasive reason to deviate from these conclusions.

      As with the other asserted patents, the claims of the ’458 patent merely recite

abstract ideas related to data compression and storage. CustomediaTechs., 951 F.3d

at 1365. Neither the claims nor the specification recite any technological

improvement, but instead simply describe a form of data manipulation and analysis

that the Court previously, and correctly, found abstract.


                                         28
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 35 of 47 PageID #: 4001




      The ’458 patent doesn’t provide “particularized technological solutions that

improve computer capabilities,” as Plaintiff asserts (D.I. 45 at ¶ 17), but rather

recites a generic process of “analyzing” data to identify an attribute, then

“compressing” the data based on the identified attribute, and repeating that process

with a second compression algorithm, which is no less abstract than a single

algorithm. Content Extraction, 776 F.3d at 1349. Nor does adding the result of this

abstract process (faster storage) make it any less abstract. Elec. Power, 830 F.3d at

1354. The claimed benefit of faster storage is merely the result of utilizing well-

known data compression techniques, not the result of anything claimed in the ’458

patent.

                          (2)   The ’458 Patent Still Fails Alice at Step Two.
      The claims of the ’458 patent add nothing to the abstract idea of data

manipulation, much less the “significantly” more required for an inventive concept.

The ’458 patent discusses compression devices (encoders), lossless dictionary

compression methods, and storage devices—each of which, individually, the ’458

patent specification admits were well-known, routine, and conventional techniques

and methods. See ’458 patent at 5:47-50 (storage devices including RAM, magnetic

and optical tape/disks, solid-state mass storage), 7:64-8:2, 9:11-15 (lossless memory

compression methods including dictionary compression, run length encoding, mull

suppression, and arithmetic compression); 12:20-21 (run length, Huffman, Lempel-


                                         29
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 36 of 47 PageID #: 4002




Ziv Dictionary Compression, arithmetic coding, data compaction, and data null

suppression); 11:48-65 (“any conventional compression/decompression system and

method … may be employed” as an encoder, citing prior art patent applications from

1998).

      The ’458 patent provides only functional claim limitations, with no details as

to how the claimed functions are performed—not how data is analyzed, how an

encoder is selected, how data is compressed, nor how data is stored. Analyzing a

data stream to determine a “parameter” doesn’t provide an inventive concept

because the next limitation is to “apply a first encoder associated with the [first]

parameter.” See Alice, 717 F.3d at 1291 (“stating the abstract idea … and adding the

words: ‘apply it’ on a computer … is not sufficient”). The claims and specification

describe no method, criteria, or other inventive idea for how an encoder should be

chosen. Elec. Power, 830 F.3d at 1356 (“[T]here is a critical difference between

patenting a particular concrete solution to a problem and attempting to patent the

abstract idea of a solution to the problem in general.”). The ’458 patent simply states

that an encoder should be chosen to improve speed and provide a continuous data

stream. Such vague limitations do not make an abstract idea a patent-eligible

invention.8


8
  The dependent claims add no inventive concept because each limitation is an
insignificant change that does no more than narrow or “reformulate” the abstract
idea. BSG Tech., 899 F.3d at 1291.
                                          30
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 37 of 47 PageID #: 4003




      Nor does employing two encoders using two different conventional

compression techniques amount to significantly more. The claims merely recite that

two different encoders compress two completely unrelated data packets.

Individually, each of these processes is merely an abstract idea, and “[a]dding one

abstract idea… to another abstract idea… does not render the claim non-abstract.”

RecogniCorp, 855 F.3d at 1327.

      Plaintiff’s attempt to inject alleged improvements from the specification into

the complaint is similarly unavailing. D.I. 62 ¶¶ 21-24. These methods and structures

are neither claimed nor unconventional. ChargePoint, Inc. v. SemaConnect, Inc.,

920 F.3d 759, 769 (Fed. Cir. 2019) (“[R]eliance on the specification in the § 101

analysis must always yield to the claim language… and the specification cannot be

used to import details from the specification if those details are not claimed.”).

Choosing an encoder to compress data to decrease data storage time is the abstract

idea itself. Id. at 774 (“[A] claimed invention’s use of the ineligible concept to which

it is directed cannot supply the inventive concept.”).

      Again, it is irrelevant whether the claims couldn’t be performed with a pencil

and paper, that the claims may be directed to “digital data,” that the claims are

allegedly novel, or that the PTO and the PTAB considered prior art (but never

eligibility). None of Plaintiff’s new allegations on these points makes the ’458 patent

eligible under Section 101.


                                          31
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 38 of 47 PageID #: 4004




             3.     Plaintiff’s New Allegations Don’t Change the Court’s Prior
                    Eligibility Analysis of the ’751 Patent.
      The ’751 patent “is directed to another variation on the theme of using

compression to achieve faster data storage,” “combin[ing] ideas” from the ’825 and

’908 patents. D.I. 41 at 36. The ’751 patent is “directed to the abstract idea of

compressing data with a state machine, under conditions where compressing and

storing the data is faster than storing the uncompressed data and where the

compression method applied to the data is based on the content of the data.” Id. at

36. The ’751 patent is no more inventive than either the ’825 or ’908 patent, and is

patent-ineligible for substantially the same reasons. D.I. 41 at 37.

      Plaintiff’s amended complaints change none of these conclusions. Indeed,

many of the amended paragraphs added by Plaintiff to its complaints against other

Defendants were already present in its First Amended Complaint against Kaminario.

Kaminario, D.I. 18. All of these arguments have already been considered and

rejected by the Court.

      The few new arguments couched as allegations don’t provide a basis for the

Court to reconsider its holding that the ’751 patent is directed to an abstract idea.

      Plaintiff’s amended complaints challenge the Court’s identification of an

abstract idea, alleging that the claims of the ’751 patent are directed to “selecting an

encoder to encode data based on more than just a computer descriptor, but instead

the content of the data.” D.I. 63 ¶ 50. However, at Alice step one, it is the Court’s

                                          32
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 39 of 47 PageID #: 4005




role to determine whether the “character [of the claims] as a whole is directed to

excluded subject matter,” regardless of Plaintiff’s conclusory allegations. D.I. 41 at

18.

      The only additional element in the ’751 patent is a “state machine.” A “state

machine is an abstract model in certain compression methods,” 9 which the ’751

patent admits were well-known in the art. D.I. 41 at 36-37. Although Plaintiff alleges

that “state machines are specific computer solutions to computer problems” (D.I. 63

¶ 57), the Court considered and rejected that assertion in connection with the prior

Kaminario motion to dismiss. Kaminario, D.I. 33 at 10, 23, 34. Plaintiff merely cites

and paraphrases portions of the specification of the ’751 patent that have been before

the Court since inception of this suit. Plaintiff has provided neither new facts nor

new arguments to challenge the Court’s conclusion that a “state machine” is merely

“an abstract component in a method for information processing.” D.I. 41 at 36-37.




9
  In fact, a computer is merely a kind of state machine—a Turing-complete state
machine. The ’751 patent includes “state machines” among the list of possible
“dedicated processing hardware”. ’751 patent at 8:10-17. Thus, a state machine is
not a “specific computer solution,” it is just the computer itself, and a limitation that
“compressing includes utilizing a state machine” is no narrower than merely
claiming to “do it on a computer.” Alice, 573 U.S. at 223 (“Stating an abstract idea
while adding the words apply it with a computer is not patent-eligible” (quotations
omitted)).
                                           33
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 40 of 47 PageID #: 4006




IV.   CONCLUSION
      Plaintiff’s new allegations do not and cannot change the abstract nature of its

patents. Nor do its allegations show that the patents claim an inventive step needed

to overcome their abstract nature. Plaintiff’s amended complaints should be

dismissed for the same reasons the Court already dismissed Plaintiff’s initial

complaints twice.




Dated: June 29, 2021



                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                    /s/ Brian P. Egan

 OF COUNSEL:                        Jack B. Blumenfeld (#1014)
                                    Brian P. Egan (#6227)
 Brian E. Mitchell                  1201 North Market Street
 MITCHELL & COMPANY                 P.O. Box 1347
 4 Embarcadero Center, Suite        Wilmington, DE 19899
 1400                               (302) 658-9200
 San Francisco, CA 94111            jblumenfeld@morrisnichols.com
 (415) 766-3515                     began@morrisnichols.com

                                    Attorneys for Defendant Panzura, Inc.




                                        34
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 41 of 47 PageID #: 4007




                                  MORRIS JAMES LLP

 OF COUNSEL:                     /s/ Kenneth L. Dorsney
                                 Kenneth L. Dorsney (#3726)
 Joshua M. Masur                 500 Delaware Avenue, Suite 1500
 ZUBER LAWLER LLP                Wilmington, DE 19801
 2000 Broadway Street, Suite 154 (302) 888-6800
 Redwood City, CA 94063          kdorsney@morrisjames.com
 (650) 434-8538
                                 Attorneys Defendant Aryaka Networks, Inc.



                                  ASHBY & GEDDES

                                  /s/ Andrew C. Mayo

 OF COUNSEL:                      John G. Day (#2403)
                                  Andrew C. Mayo (#5207)
 Guy Yonay                        500 Delaware Avenue, 8th Floor
 PEARL COHEN ZEDEK LATZER         P.O. Box 1150
 BARATZ LLP                       Wilmington, DE 19899
 Times Square Tower               (302) 654-1888
 7 Times Square                   jday@ashbygeddes.com
 New York, NY 10036               amayo@ashbygeddes.com
 (646) 878-0800
                                  Attorney for Ctera Networks, Ltd. and
                                  Reduxio Systems, Inc.



                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                  /s/ Brian P. Egan
 OF COUNSEL:
                                  Jack B. Blumenfeld (#1014)
 John (Jay) Neukom                Brian P. Egan (#6227)
 SKADDEN, ARPS, SLATE,            1201 North Market Street
 MEAGHER &                        P.O. Box 1347
  FLOM LLP                        Wilmington, DE 19899

                                      35
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 42 of 47 PageID #: 4008




 525 University Avenue            (302) 658-9200
 Palo Alto, CA 94301              jblumenfeld@morrisnichols.com
 (650) 470-4500                   began@morrisnichols.com

 Douglas R. Nemec                 Attorneys for Defendant Fortinet, Inc.
 SKADDEN, ARPS, SLATE,
 MEAGHER &
   FLOM LLP
 One Manhattan West
 New York, New York 10001
 (212) 735-3000



                                  YOUNG CONAWAY               STARGATT     &
 OF COUNSEL:                      TAYLOR, LLP

 Hilary L. Preston                /s/ Robert M. Vrana
 Vinson & Elkins LLP              Rolin P. Bissell (No. 4478)
 1114 6th Ave. 32nd Floor         Robert M. Vrana (No. 5666)
 New York, NY 10036               Rodney Square
 hpreston@velaw.com               1000 N. King Street
                                  Wilmington, DE 19801
 Parker D. Hancock                (302) 571-6600
 Vinson & Elkins LLP              rbissell@ycst.com
 1001 Fannin St.                  rvrana@ycst.com
 Houston, TX 77006
 phancock@velaw.com               Attorneys for Defendant MongoDB Inc.




                                      36
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 43 of 47 PageID #: 4009




                                  YOUNG CONAWAY STARGATT &
                                  TAYLOR, LLP

                                  /s/ Robert M. Vrana
                                  Adam W. Poff (No. 3990)
                                  Robert M. Vrana (No. 5666)
                                  Rodney Square
                                  1000 N. King Street
                                  Wilmington, DE 19801
                                  (302) 571-6600
                                  apoff@ycst.com
                                  rvrana@ycst.com

                                  Attorneys for Defendant Nimbus Data, Inc.



                                  FISHER BROYLES, LLP

 OF COUNSEL:                      /s/ Carl D. Neff
 Ryan T. Beard                    Carl D. Neff (No. 4895)
 FISHER BROYLES, LLP              Brandywine Plaza West
 100 Congress Avenue, Suite       1521 Concord Pike, Suite 301
 2000                             Wilmington, Delaware 19803
 Austin, Texas 78701              Tel: (302) 482-4244
 ryan.beard@fisherbroyles.com     carl.neff@fisherbroyles.com

                                  Attorneys for Defendant Egnyte, Inc.




                                      37
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 44 of 47 PageID #: 4010




                                    POTTER ANDERSON & CORROON LLP

 OF COUNSEL:                        /s/ Bindu A. Palapura

 Timothy Carroll                  David E. Moore (#3983)
 DENTONS US LLP                   Bindu A. Palapura (#5370)
 233 South Wacker Drive, Suite Alan R. Silverstein (#5066)
 5900                             Hercules Plaza, 6th Floor
 Chicago, IL 60606-6361           1313 North Market Street
 (312) 876-8000                   Wilmington, DE 19801
                                  (302) 984-6000
 Manny J. Caixeiro                dmoore@potteranderson.com
 Katherine R. McMorrow            bpalapura@potteranderson.com
 DENTONS US LLP                   asilverstein@potteranderson.com
 601 South Figueroa Street, Suite
 2500                             Attorneys for Defendant Open Text, Inc.
 Los Angeles, CA 90017-5704
 (213) 623-9300

 Elizabeth M. Manno
 DENTONS US LLP
 1400 Wewatta, Street Suite 700
 Denver, CO 80202
 (303) 634 4000

 Steve Sprinkle
 Scott Crocker
 SPRINKLE IP LAW GROUP
 1301 West 25th Street, Suite 408
 Austin, TX 78705
 (512) 637-9220




                                       38
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 45 of 47 PageID #: 4011




                                  BUCHANAN INGERSOLL & ROONEY
                                  PC

                                  /s/ Geoffrey Grivner
                                  Geoffrey Grivner (DE Bar No. 4711)
                                  919 North Market Street, Suite 990
                                  Wilmington, DE 19801
                                  Tel: (302) 552-4207
                                  Fax: (302) 552-4200
                                  geoffrey.grivner@bipc.com

                                  Attorneys for Array Networks Inc.



                                  K&L GATES LLP
 Of Counsel:
                                  /s/ Steven L. Caponi
 K&L GATES LLP                    Steven L. Caponi (No. 3484)
 Theodore J. Angelis              Matthew B. Goeller (No. 6283)
 Elizabeth J. Weiskopf            600 N. King Street, Suite 901
 Nicholas F. Lenning              Wilmington, DE 19801
 925 Fourth Avenue, Suite 2900    (302) 416-7080
 Seattle, WA 98104                steven.caponi@klgates.com
 (206) 623-7580                   matthew.goeller@klgates.com
 theo.angelis@klgates.com
 elizabeth.weiskopf@klgates.com Attorneys for Defendant Quest Software Inc.
 nicholas.lenning@klgates.com




                                      39
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 46 of 47 PageID #: 4012




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


  REALTIME DATA, LLC, d/b/a IXO,                 C.A. No. 1:17-cv-00800-CFC

        Plaintiff,                                   Consolidated Actions

  v.

  ARRAY NETWORKS INC.,

        Defendant.




                       WORD COUNT CERTIFICATION

       The undersigned hereby certifies that the forgoing brief contains 7,543

words (exclusive of the cover page, table of contents, table of authorities, and

signature block) in Times New Roman 14-point font, counted using Microsoft

Word’s word count feature. See D.I. 73.



                                       YOUNG CONAWAY STARGATT &
                                       TAYLOR, LLP

                                       /s/ Robert M. Vrana
                                       Robert M. Vrana (No. 5666)
                                       1000 N. King Street
                                       Wilmington, DE 19801
                                       (302) 571-6600
                                       rvrana@ycst.com
Case 1:17-cv-00800-CFC Document 79 Filed 06/29/21 Page 47 of 47 PageID #: 4013




                                CERTIFICATE OF SERVICE

       I, Robert M. Vrana, hereby certify that on June 29, 2021, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

Stephen B. Brauerman                              Marc A. Fenster
BAYARD, P.A.                                      Reza Mirzaie
600 N. King Street, Suite 400                     C. Jay Chung
Wilmington, DE 19801                              Paul A. Kroeger
sbrauerman@bayardlaw.com                          RUSS AUGUST & KABAT
                                                  12424 Wilshire Boulevard, 12th Floor
                                                  Los Angeles, CA 90025
                                                  mfenster@raklaw.com
                                                  rmirzaie@raklaw.com
                                                  jchung@raklaw.com
Attorneys for Plaintiff                           pkroeger@raklaw.com

       I further certify that on June 29, 2021, I caused a copy of the foregoing document to be

served by e-mail on the above-listed counsel.

Dated: June 29, 2021                              YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

                                                  /s/ Robert M. Vrana
                                                  Robert M. Vrana (No. 5666)
                                                  Rodney Square
                                                  1000 N. King Street
                                                  Wilmington, DE 19801
                                                  (302) 571-6600
                                                  rvrana@ycst.com
